SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Merger of companies by Petrobras Rio de Janeiro, November 18 th , 2014 – Petróleo Brasileiro S.A. – Petrobras, in compliance with the provision of CVM Instruction 358/02, announces that its Board of Directors, in a meeting held last Friday (11/14/2014), has approved the merger proposals of Arembepe Energia S.A. and Energética Camaçari Muricy I S.A., Company`s wholly-owned subsidiaries. Such mergers will be submitted to a Petrobras` Extraordinary Shareholders Meeting to be convened in due course. The merging of such companies is designed to simplify the Company´s corporate structure, reduce costs and capture synergies. Given that the mergers involve wholly-owned subsidiaries, there will be no increase of capital at Petrobras or new stock issue. The shares representing the capital stock of such wholly-owned subsidiaries will be extinguished and the necessary accounting records will be made at Petrobras. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 18, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
